


Name:
[●]
Number of Restricted Stock Units:
[●]
Date of Grant:
[●]





DUNKIN’ BRANDS GROUP, INC.
2011 OMNIBUS LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
This Restricted Stock Unit Agreement (the “Agreement”), is made, effective as of
the [●]th day of [●], [●] (the “Grant Date”) between Dunkin’ Brands Group, Inc.,
a Delaware corporation (the “Company”), and [●] (the “Participant”).
1.    Restricted Stock Unit Award. The Participant is hereby awarded, pursuant
to the Dunkin’ Brands Group, Inc. 2011 Omnibus Long-Term Incentive Plan (as
amended from time to time, the “Plan”), and subject to its terms, a Restricted
Stock Unit award (the “Award”) giving the Participant the conditional right to
receive, without payment but subject to the conditions and limitations set forth
in this Agreement and in the Plan, [●] shares of common stock of the Company,
par value $0.001 per share (the “Shares”), subject to adjustment pursuant to
Section 7 of the Plan in respect of transactions occurring after the date
hereof.
2.    Vesting. Subject to Section 3 below, during the Participant’s Employment,
the Award, unless earlier terminated, shall become vested as to one-third
(1/3rd) of the total number of Shares subject to the Award on each of the first,
second and third anniversaries of the Grant Date, such that the Award shall be
fully vested on the third anniversary of the Grant Date. Notwithstanding the
foregoing, Shares subject to the Award shall not vest on any vesting date unless
the Participant has remained in continuous Employment through the applicable
vesting date.
3.    Change in Control. If (i) in connection with a Change in Control the
Award, to the extent outstanding immediately prior to such Change in Control, is
assumed or continued, or a new award is substituted for the Award by the
acquiror or survivor (or an affiliate of the acquiror or survivor) in accordance
with the provisions of Section 7 of the Plan, and (ii) at any time within the
18-month period following the Change in Control, the Participant’s Employment is
terminated by the Company (or its successor) without Cause [or the Participant
terminates his or her Employment for Good Reason], the Award (or the award
substituted for the Award), to the extent then outstanding but not then vested,
will automatically vest in full at the time of such termination.
If in connection with a Change in Control the Award is not assumed or continued,
and a new award is not substituted for the Award by the acquiror or survivor (or
an affiliate of the acquiror or survivor) in accordance with the provisions of
Section 7 of the Plan, the Award, to the extent outstanding immediately prior to
such Change in Control but not then vested, will automatically vest in full upon
the occurrence of such Change in Control.
4.    Delivery of Shares. The Company shall, as soon as practicable upon the
vesting of any portion of the Award (but in no event later than March 15 of the
year following such vesting) effect delivery of the Shares with respect to such
vested portion to the Participant (or, in the event of the Participant’s death,
to the Beneficiary). No Shares will be issued pursuant to this Award unless and
until all legal requirements applicable to the issuance or transfer of such
Shares have been complied with to the satisfaction of the Administrator.
5.    Dividends; Other Rights. The Award shall not be interpreted to bestow upon
the Participant any equity interest or ownership in the Company or any Affiliate
prior to the date on which the Company delivers Shares to the Participant. The
Participant is not entitled to vote any Shares by reason of the granting of this
Award or to receive or be credited with any dividends declared and payable on
any Share prior to the date on which such Shares are delivered to the
Participant hereunder. The Participant shall have the rights of a shareholder
only as to those Shares, if any, that are actually delivered under this Award.
6.    Recovery of Compensation.
(a)    The Administrator may cancel, rescind, withhold or otherwise limit or
restrict the Award at any time if the Participant is not in compliance with all
applicable provisions of this Agreement and the Plan.
(b)    The Award is subject to Section 6(a)(5) of the Plan. The Shares acquired
hereunder are subject to forfeiture, termination and rescission, and the
Participant will be obligated to return to the Company the value received with
respect to the Shares (including any gain realized on any subsequent sale or
disposition of Shares) (i) in accordance with Company policy relating to the
recovery of erroneously-paid incentive compensation, as such policy may be
amended and in effect from time to time, or (ii) as otherwise required by law or
applicable stock exchange listing standards, including, without limitation, the
Dodd-Frank Wall Street Reform and Consumer Protection Act.
7.    Certain Tax Matters.     The Participant expressly acknowledges that
because this Award consists of an unfunded and unsecured promise by the Company
to deliver Shares in the future, subject to the terms hereof, it is not possible
to make a so-called “83(b) election” with respect to the Award. The Participant
expressly acknowledges and agrees that the Participant’s rights hereunder,
including the right to be issued Shares upon the vesting and settlement of the
Award (or any portion thereof), are subject to the Participant’s promptly
paying, or in respect of any later requirement of withholding being liable
promptly to pay at such time as such withholdings are due, to the Company in
cash (or by such other means as may be acceptable to the Administrator in its
discretion) all taxes required to be withheld, if any. No Shares will be
required to be transferred pursuant to the vesting and settlement of the Award
(or any portion thereof) unless and until the Participant or the person then
holding the Award has remitted to the Company an amount in cash sufficient to
satisfy any federal, state, or local requirements with respect to tax
withholdings then due and has committed (and by holding this Award the
Participant shall be deemed to have committed) to pay in cash all tax
withholdings required at any later time in respect of the transfer of such
Shares, or has made other arrangements satisfactory to the Administrator with
respect to such taxes. The Participant also authorizes the Company and its
subsidiaries to withhold such amounts from any amounts otherwise owed to the
Participant, but nothing in this sentence shall be construed as relieving the
Participant of any liability for satisfying his or her obligations under the
preceding provisions of this Section.
8.    Nontransferability. The Award may not be transferred except as expressly
permitted under Section 6(a)(3) of the Plan.
9.    Effect on Employment or Service Rights. Neither the grant of this Award,
nor the delivery of Shares under this Award in accordance with the terms of this
Agreement, shall give the Participant any right to be retained in the employ or
service of the Company or its Affiliates, affect the right of the Company or its
Affiliates to discharge or discipline such Participant at any time, or affect
any right of such Participant to terminate his or her Employment at any time.
10.    Stock Ownership Guidelines. The Award and any Shares delivered under this
Award are subject to the Company’s Stock Ownership Guidelines, as adopted on May
15, 2012, as such guidelines may be amended, revised or supplemented from time
to time (the “Guidelines”). The Participant acknowledges and agrees to comply
with the terms and conditions of the Guidelines, including the retention ratios
set forth therein.
11.    Amendments. No amendment of any provision of this Agreement shall be
valid unless the same shall be in writing.
12.    Governing Law. This Agreement and all claims or disputes arising out of
or based upon this Agreement or relating to the subject matter hereof will be
governed by and construed in accordance with the domestic substantive laws of
the State of Delaware without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.
13.    Definitions. Initially capitalized terms not otherwise defined herein
shall have the meaning provided in the Plan, and, as used herein, the following
terms shall have the meanings set forth below:    


“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.


“Beneficiary” means, in the event of the Participant’s death, the beneficiary
named in the written designation (in form acceptable to the Administrator) most
recently filed with the Administrator by the Participant prior to the
Participant’s death and not subsequently revoked, or, if there is no such
designated beneficiary, the executor or administrator of the Participant’s
estate. An effective beneficiary designation will be treated as having been
revoked only upon receipt by the Administrator, prior to the Participant’s
death, of an instrument of revocation in form acceptable to the Administrator.


[“Good Reason” means the occurrence of any of the following:


(i) a material diminution in the nature or scope of the Participant’s
responsibilities, duties, authority or status; provided that each of (A) a
change in reporting relationships resulting from the direct or indirect control
of the Company (or a successor corporation) by another corporation, (B) any
diminution of the business of the Company or any of its Affiliates and (C) any
sale or transfer of equity, property or other assets of the Company or any of
its Affiliates (including any such sale or transfer or any other transaction or
series of such transactions that results in a Change in Control) will be deemed
not to constitute “Good Reason”;


(ii) relocation of the Participant’s place of employment, without the
Participant’s consent, to a location that is more than fifty (50) miles from
Canton, Massachusetts; or


(iii) the Company’s failure to perform substantially any material term of this
Agreement or any employment agreement with the Company or any of its Affiliates
to which the Participant is subject;


provided that, if the Participant is subject to an employment, severance-benefit
or other similar agreement with the Company or an Affiliate containing a
separate definition of “Good Reason”, the definition contained in such agreement
will apply for purposes of this Agreement for so long as such agreement is in
effect. A termination will qualify as a termination for Good Reason only if (1)
the Participant gives the Company notice, within ninety (90) days of its first
existence or occurrence (without the Participant’s consent), of any or any
combination of the eligibility conditions specified above; (2) the Company fails
to cure the eligibility condition(s) within thirty (30) days of receiving such
notice; and (3) the Participant terminates his or her Employment not later than
six months following the end of such 30-day period.]


“Person” shall mean any individual, partnership, corporation, association,
trust, joint venture, unincorporated organization or other entity.
    
13.    General. For purposes of this Award and any determinations to be made by
the Administrator hereunder, the determinations by the Administrator shall be
binding upon the Participant and any transferee.
    


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




By acceptance of the Award, the undersigned agrees to be subject to the terms of
the Plan. The Participant further acknowledges and agrees that (i) the signature
to this Agreement on behalf of the Company is an electronic signature that will
be treated as an original signature for all purposes hereunder and (ii) such
electronic signature will be binding against the Company and will create a
legally binding agreement when this Agreement is countersigned by the
Participant.
                            
Executed as of the ___ day of [●], [●].




Company:
DUNKIN’ BRANDS GROUP, INC.

    






By: ______________________________
Name:
Title:




Participant:
__________________________________

Name:
                    
Address:


